Citation Nr: 1808145	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  16-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for hypertensive arteriosclerotic heart disease and ischemic heart disease, status post coronary artery bypass graft (heart disease). 

2.  Entitlement to a disability rating in excess of 30 percent for service-connected heart disease.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from February 1961 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  On February 10, 2014, more than one year after he was notified of the January 2002 rating decision that initially granted service connection for his heart disease, and more than one year after he was notified of the February 2011 rating decision that granted service connection for ischemic heart disease and denied an earlier effective date, the Veteran filed a freestanding claim seeking an earlier effective date back to August 1991 for the grant of service connection for his heart disease.

2.  Neither the Veteran nor his representative has alleged CUE with respect to the effective date decisions rendered in the January 2002 or February 2011 rating decisions.

3.  The Veteran's heart disease is not productive of more than one episode of acute congestive heart failure in a year; a workload of greater than 3 METs (metabolic equivalents) but not greater than 5 METs that result in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.



CONCLUSIONS OF LAW

1.  The Veteran's freestanding claim for an earlier effective date for the grant of service connection for heart disease is legally insufficient, and the appeal is dismissed.  38 U.S.C. § 5110 (a) (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for a disability rating in excess of 30 percent for the Veteran's heart disease are not met.  38 U.S.C. §§ 1155, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7017 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claim

In a February 2002 notice letter of a January 2002 rating decision, the Veteran was advised that service connection was established for his heart disease (hypertensive arteriosclerotic heart disease status post coronary artery bypass graft), and it would be evaluated as 30 percent disabling effective October 16, 2000, 100 percent effective November 3, 2000, and 30 percent effective March 1, 2001.  Thereafter, a July 2002 Rating Code sheet and all subsequent code sheets show the initial effective date to be October 16, 1999.

Effective in August 2010, VA amended its regulations to add ischemic heart disease to the list of presumptive diseases associated with exposure to herbicide agents.  In September 2010, the Veteran filed a claim for service connection for ischemic heart disease claiming he was diagnosed in August 1991.  In a February 2011 rating decision, the RO conducted a de novo review of the Veteran's entire claims file and found that the Veteran's already service-connected heart disease was an ischemic heart disease for service connection purposes and, as a result, his claim for an ischemic heart condition was included in his already service-connected evaluation (the name of his service-connected heart disability was recharacterized to reflect this change).  The RO also reconsidered the Veteran's effective date of service connection under 38 C.F.R. § 3.816, which pertains to awards under the Nehmer Court Order for Agent Orange presumptive disabilities.  The RO found that there was no evidence in the record received prior to the currently assigned effective date that could be reasonably construed as an Agent Orange-related disability affected by the Nehmer Court Order.  Consequently, the RO denied an earlier effective date for the grant of service connection for the Veteran's service-connected heart disease.  

In November 2011, the Veteran submitted a Notice of Disagreement with the effective date assigned in the February 2011 rating decision.  Thereafter, in September 2012, the RO issued a Statement of the Case as to the issue of entitlement to an earlier effective date for the establishment of service connection for ischemic heart disease.  However, the Veteran failed to file a timely substantive appeal and, therefore, his appeal was closed out in November 2012 due to his failure to timely perfect the appeal.  

In February 2014, the Veteran submitted a VA Form 21-4138 on which he requested that his "claim filed September 2, 2010 [his claim for service connection for ischemic heart disease] be re-opened."  He further stated that he was diagnosed with this condition in August 1991.  He asked that his request for disability compensation be approved with an effective date of August 8, 1991.

As service connection was granted for ischemic heart disease in the February 2011 rating decision, the RO took the Veteran's February 2014 statement as an informal claim for an increased disability rating and an earlier effective date for the grant of service connection for ischemic heart disease.  See VA notice letter dated May 28, 2014.  However, there is no such thing as a freestanding claim for an earlier effective date.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  Id. at 299-300.  The Court stated that any other result would vitiate the rule of finality.  Id.  In other words, the Court held that there are no freestanding claims for an earlier effective date, and the appeal of such a freestanding claim should be dismissed.  Id.

The Veteran's February 2014 claim was clearly not received within one year of either the February 2002 notice of the rating decision initially establishing service connection for his heart disease or the February 2011 rating decision that found that his heart disease was an ischemic heart disease for presumptive service connection purposes and, therefore, awarded service connection for ischemic heart disease and denied on a de novo review an earlier effective date under 38 C.F.R. § 3.816 and the Nehmer Court Order for Agent Orange-related diseases.  Although the Veteran disagreed with the denial of an earlier effective date in February 2011 rating decision, he failed to perfect an appeal to the Board.  Consequently, both the January 2002 and February 2011 rating decisions are final as to the effective dates assigned therein.  See 38 U.S.C. § 7105.

Moreover, neither the Veteran nor his representative have alleged that there is CUE in either of the rating decisions that established and reviewed the effective date for the grant of service connection for the Veteran's heart disease.  Rather, the Veteran has merely submitted the same evidence that was previously submitted claiming that his ischemic heart disease was diagnosed in August 1991 and, therefore, an effective date then is warranted.  Such a claim is a freestanding earlier effective date claim that has no legal merit and, therefore, must be dismissed as a matter of law.

This Board acknowledges that the RO has adjudicated the Veteran's claim on the merits, which action was in error.  However, the Court made it abundantly clear in Rudd that, under circumstances like this, dismissal is required due to the lack of a proper claim.  Rudd  at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss this appeal.  

For the foregoing reasons, the Veteran's claim for entitlement to an earlier effective date for the grant of service connection for service-connected heart disease is dismissed.


II.  Increased Rating Claim

The RO also took the Veteran's February 2014 statement as a claim for an increased disability rating.  The Veteran's service-connected heart disease has been evaluated as 30 percent disabling since March 1, 2001 under Diagnostic Code 7017.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under Diagnostic Code 7017, which evaluates coronary bypass surgery, the current 30 percent rating is assigned when workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope or with evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104.

A 60 percent rating is warranted under Diagnostic Code 7017 when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

A 100 percent rating is warranted under Diagnostic Code 7017 when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  Diagnostic Code 7017 also provides a 100 percent evaluation for three months following hospital admission for coronary bypass surgery.  Id. 

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  Id. at Note (2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used for disability rating purposes.  Id. 

A review of the pertinent medical evidence in this case fails to demonstrate that the Veteran's heart disease is productive of the rating criteria for a disability rating higher than 30 percent.  The Veteran was afforded VA examination in July 2014.  At this examination, the Veteran denied a history of congestive heart failure or recent hospitalizations.  The examiner did not find evidence of congestive heart failure.  Echocardiogram conducted that day showed normal wall motion and wall thickness with an estimated left ventricular ejection fraction of 60 to 65 percent.  As there were medical contraindications for performing METs testing, the examiner provided interview-based METs.  Based upon the Veteran's report of symptoms of dyspnea and fatigue, the examiner stated the Veteran's METs level would be most consistent with greater than 5 up to 7 METs.  However, the examiner stated that not all of the Veteran's METs level limitation is due to his service-connected heart disease, only 20 percent is; rather, 80 percent of the Veteran's METs level limitation is due to the Veteran's obesity and deconditioning.  In the Remarks section, the examiner further commented that the Veteran's METs limitation based upon his cardiac status alone would be greater than 7 up to 10 METs.  

Clearly this evidence does not demonstrate a disability picture that is consistent with the criteria for a 60 percent or higher disability rating as there is no evidence of congestive heart failure, METs less than 6 due solely to service-connected heart disease, or left ventricular ejection fraction of 50 percent or less.  Therefore, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 30 percent is warranted for the Veteran's service-connected heart disease.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied to that extent only.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The claim of entitlement to an earlier effective date for the grant of service connection for the Veteran's heart disease is dismissed.

Entitlement to a disability rating in excess of 30 percent for service-connected heart disease is denied. 



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


